Citation Nr: 1213942	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  05-16 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation above 20 percent for degenerative disc disease (DDD) of the lumbar spine prior to September 10, 2009.

2.  Entitlement to an increased evaluation above 20 percent for DDD of the lumbar spine from December 1, 2009.

3.  Entitlement to service connection for bladder impairment, claimed as secondary to service-connected DDD of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to January 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for an increased evaluation above 10 percent for DDD of the lumbar spine.  During the course of the claim, he was granted a 20 percent evaluation for DDD of the lumbar spine, effective from September 16, 2002 (i.e., the date on which he filed his application to reopen his claim for a rating increase).  A temporary total evaluation was assigned for DDD of the lumbar spine for the period from September 10, 2009 to November 30, 2009, for post-surgical convalescence pursuant to 38 C.F.R. § 4.30.  As the maximum rating benefit was awarded for the aforementioned period, the current issue on appeal is thusly characterized as entitlement to an increased evaluation above 20 percent prior to September 10, 2009 and from December 1, 2009 for DDD of the lumbar spine.

In June 2008, the Veteran and his representative appeared at the RO to provide evidence and oral testimony and argument in support of his claim before a Decision Review Officer (DRO).  Also, in November 2010, the Veteran and his representative appeared at the RO to provide evidence and oral testimony and argument in support of his claim before the undersigned.  The Board notes that transcripts of both hearings have been obtained and associated with the Veteran's claims file for the Board's review and consideration. 

During the course of the appeal, the Board remanded the case in April 2009 and again in January 2011 for additional evidentiary and procedural development.  Following the development ordered by the latest Board remand, the 20 percent evaluation for DDD of the lumbar spine was confirmed and continued in a January 2012 rating decision/supplemental statement of the case, which also granted separate evaluations for radiculopathy of the right and left lower extremities (each rated 10 percent disabling) and denied service connection for bladder impairment (claimed as secondary to service-connected DDD of the lumbar spine).  Thereafter, the case was returned to the Board in March 2012 and the Veteran now continues his appeal.

For the reasons that will be discussed below, the issue of entitlement to service connection for bladder impairment (claimed as secondary to service-connected DDD of the lumbar spine) is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran and his representative will be notified by VA if any further action is required on their part.


FINDINGS OF FACT

For the period from September 16, 2002 to September 9, 2009, and for the period from December 1, 2009, onwards, the Veteran's DDD of the lumbar spine is manifested by subjective complaints of muscle spasm and chronic, persistent back pain and pain on motion and use, which produces limitation of thoracolumbar motion from functional loss due to pain of not less than 31 degrees of forward flexion, even on repetitive use or during flare-up, without evidence of ankylosis, ankylosis-like loss of motion, or incapacitating episodes due to intervertebral disc syndrome.  


CONCLUSION OF LAW

For the period from September 16, 2002 to September 10, 2009, and for the period from December 1, 2009, onwards, the criteria for an evaluation above 20 percent for DDD of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5242 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect only to the claim for an increased rating for DDD of the lumbar spine decided herein, the Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The increased rating claim for lumbar strain with DDD was deemed to have been filed on September 16, 2002.  A VCAA notice letter was dispatched to the Veteran in October 2003, prior to the February 2004 rating decision now on appeal, with subsequent notice letters dispatched during the course of the appeal in March 2006. July 2008, and May 2009.  These letters address the increased rating issue on appeal regarding the back disability claim and, collectively, satisfy the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that there were any defects in the timing of the notice, these defects were cured by the RO's subsequent readjudication of the increased rating issue regarding DDD of the lumbar spine, most recently in a rating decision/supplemental statement of the case dated in January 2012.  See Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007).  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the rating issue on appeal stem from September 16, 2002, when the Veteran filed his claim for an increased rating for his lumbar spine disability, the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from September 16, 2001 to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that private and VA clinical records that pertain to the Veteran's treatment for his spine for the period spanning 2001 to 2011 have been obtained and associated with the claims file.  The Board further notes that it remanded the case for additional evidentiary development in April 2009 and January 2011, to include obtaining all relevant outstanding medical records and providing him with an examination of his service-connected back disability.  In this regard, the Veteran's spine was examined on multiple occasions during the course of this claim, most recently in March 2011.  The Board notes that in a March 2012 written brief presentation, the Veteran's representative contended that there were inadequacies in the March 2011 examination for failing to present findings regarding onset of pain at specific degrees of thoracolumbar motion for purposes of assessing the Veteran's functional loss.  However, the Board has reviewed this examination report and notes that the Veteran's claims file was reviewed by the clinician who performed the examination.  Furthermore, the examiner provided adequate discussion of his clinical observations - including an objective assessment of the Veteran's range of thoracolumbar motion on clinical testing - and a rationale to support his findings and conclusions within the context of the Veteran's clinical history as contained within his claims file.  Adequate discussion of the Veteran's functional loss due to pain associated with his spine disability was also presented, pursuant to 38 C.F.R. §§ 4.40, 4.45 (2011).  Thus, notwithstanding the Veteran's contentions to the contrary, the orthopedic examination conducted in March 2011 is deemed to be adequate for rating purposes for the increased rating claim at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim for an increased rating for DDD of the lumbar spine decided herein, and thus no additional assistance or notification is required with respect to this issue.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his claim for a rating increase.

The Veteran's service-connected DDD of the lumbar spine is rated under the criteria provided in 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242 for impairment due to degenerative arthritis of the spine. 

The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine, the current version of which went into effect in August 2002.  The criteria contained therein provide that these disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations, as reflected by the separate evaluations currently assigned for radiculopathy of both lower extremities, which is not on appeal at the present time) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

		Unfavorable ankylosis of the entire spine, assign a 100 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine, assign a 50 percent rating.

		Unfavorable ankylosis of the entire cervical spine; or, forward flexion 
		of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of 
		the entire thoracolumbar spine, assign a 40 percent rating.

		Forward flexion of the cervical spine 15 degrees or less; or, favorable 
		ankylosis of the entire cervical spine, assign a 30 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, assign a 20 percent rating.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height, assign a 10 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

Note (1): For purposes of evaluations under diagnostic code 5243 [intervertebral disc syndrome], an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2011).

A thorough evaluation of a musculoskeletal or orthopedic disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, an adequate VA examination should include medical determinations regarding whether the affected joint or joints exhibit pain on use, weakened movement, excess fatigability, incoordination, or any other disabling symptom, and whether pain could significantly limit functional ability during symptomatic flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups beyond that clinically demonstrated.

By history, the Veteran was granted service connection and a 10 percent evaluation for DDD of the lumbar spine with muscle strain by rating decision dated in August 2002.  On September 16, 2002, he reopened his claim for a rating increase for his chronic low back disability.  (The Board notes that the Veteran used language that expressly reopened his claim for a rating increase, and that he was not expressing disagreement with the initial rating assigned to his back disability in the August 2002 rating decision.)  He is also service connected for bilateral radiculopathy of his lower extremities, cervical strain, asthma, and headaches.  

In written and oral testimony presented by the Veteran during the course of the claim, including at hearings conducted in June 2008 and November 2010, he asserted that his low back disability was manifested by constant pain, which limited his individual capacity to perform work-related physical tasks.  His statements and his private and VA clinical evidence indicates that he is currently employed full-time as a laboratory technician and that he reportedly lost approximately one week of work per year due to his service-connected low back disability.

Private and VA medical records relevant to the periods from September 16, 2002 to September 9, 2009, and from December 1, 2009, onwards, establish that the Veteran's service connected DDD of the lumbar spine is manifested by subjective complaints of muscle spasm with chronic, persistent back pain (clinically characterized as moderately severe by his reviewing physicians) and pain on motion and use, which produces limitation of thoracolumbar motion from functional loss due to pain of not less than 31 degrees of forward flexion, even on repetitive use or during flare-up, without evidence of ankylosis, ankylosis-like loss of motion, or incapacitating episodes due to intervertebral disc syndrome.  The Veteran used prescription pain medication and rest to help alleviate his painful back symptoms and also wore a supportive back brace.  

Following  spinal surgery in September 2009 for fusion of his L5-S1 vertebrae, MRI imaging of the Veteran's lumbar spine in December 2010 revealed no abnormal cord or nerve root signal, no arachnoiditis, and persistent straightening of erstwhile normal lumbar lordosis curve.  No spinal canal stenosis or disc space narrowing was observed on MRI at L1 to L4.  However, at L4-L5 there was early degenerative disc desiccation with minimal foraminal narrowing and a small disc bulge, but with only mild impingement on the ventral thecal sac without significant spinal canal stenosis.  At L5-S1 there was evidence of partial diskectomy with resolved mild central canal stenosis and improved bilateral foraminal narrowing, which was now mild in nature and greater on the left than the right.

The most recent clinical assessment of the severity of the Veteran's back disability was conducted in March 2011.  He continued to experience moderately severe back pain, especially upon waking, which was aggravated by physical or prolonged activity, especially activity involving bending, lifting, and carrying.  However, he denied having any incapacitating episodes of intervertebral disc syndrome, or incapacitating flare-ups of heightened thoracolumbar spine symptomatology that required visits to a hospital and/or hospital emergency room visits.  He also complained of spasm of the paravertebral muscles, back fatigue, stiffness, decreased motion, and weakness accompanying his complaints of pain in his central and low back region, radiating down both legs.

Objective evaluation in March 2011 shows that the Veteran's gait, posture, and head position were normal and he displayed normal spinal symmetry with no abnormal spinal curvature or thoracolumbar ankylosis.  No muscle spasm, localized tenderness, or guarding severe enough to produce abnormal gait or spine contour was present.  Objective testing shows the following active ranges of motion, which the reports indicates by implication and context to be limited by pain at the following points: thoracolumbar spine flexion from zero to 65 degrees; backward extension from zero to 15 degrees; left lateral flexion from zero to 30 degrees; right lateral flexion from zero to 25 degrees; left lateral rotation from zero to 20 degrees; and right lateral rotation from zero to 25 degrees, with pain on active range of motion but no additional limitation of motion following three repetitions.  Combined range of thoracolumbar motion was 180 degrees.  Reflexes were normal and no muscle atrophy was detected.  The examiner characterized the effects of the Veteran's service-connected DDD of the lumbar spine as producing moderate impairment of his capacity to perform physical tasks relating to chores, recreation, and exercise associated with his usual daily activities.

Applying the pertinent rating criteria to the evidence described above, the Board finds that for the relevant time period from September 16, 2002 to September 9, 2009, and from December 1, 2009, onwards, the Veteran's DDD of the lumbar spine was manifested by subjective complaints of muscle spasm and chronic, persistent back pain and pain on motion and use, which produces limitation of thoracolumbar motion from functional loss due to pain of not less than 31 degrees of forward flexion, even on repetitive use or during flare-up, without evidence of ankylosis, ankylosis-like loss of motion, or incapacitating episodes due to intervertebral disc syndrome.  The combined range of thoracolumbar spine motion is generally well in excess of, but is never worse than below 120 degrees, even during periods of flare-up.  These clinical findings broadly meet, but do not exceed, the criteria for a 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5242, and are predicated on his active ranges of motion on the relevant planes limited by onset of pain, and thus adequately contemplate his thoracolumbar impairment due to functional loss, pursuant to 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The clinical evidence does not demonstrate ankylosis or forward flexion of the thoracolumbar spine limited to 30 degrees or less to warrant the assignment of an evaluation greater than 20 percent for the period from September 16, 2002 to September 9, 2009, and from December 1, 2009, onwards.

The Board notes that the Veteran's representative contends that the March 2011 examination was flawed because it did not include discussion of onset of pain at specific degree points on the relevant planes of motion, but to the extent that such discussion is inadequate, it ultimately would be of no assistance toward supporting the Veteran's claim for an evaluation greater than 20 percent as the criteria for a rating above 20 percent is predicated on whether or not there is limitation of forward thoracolumbar spine motion to 30 degrees or less, or an objective determination that thoracolumbar ankylosis is present.  As the March 2011 examination has conclusively determined that the Veteran enjoys forward thoracolumbar spine motion significantly greater than 30 degrees (even after repetitive use or during symptomatic flare-ups of lumbosacral pain), and that the specific disabling condition of ankylosis (either favorable or unfavorable) is not present, there is no further basis to support a rating higher than 20 percent.  

The Board has considered the criteria for rating the Veteran's service-connected DDD of the lumbar spine on the basis of intervertebral disc syndrome.  However, the objective clinical evidence does not demonstrate that his chronic low back disorder was manifested by episodes of incapacitating intervertebral disc syndrome at any time during the pendency of the claim, from September 16, 2002 to the present.  Thusly, the criteria for evaluating the Veteran's DDD of the lumbar spine under the formula for rating intervertebral disc syndrome is not for application in the present case.   

In view of the foregoing discussion, the Board concludes that the medical evidence does not demonstrate a level of lumbosacral impairment associated with DDD of the lumbar spine that more closely approximates the schedular criteria for an evaluation above 20 percent prior to September 10, 2009, or from December 1, 2009, onwards to the present.  The claim for a rating increase above 20 percent for DDD of the lumbar spine for the aforementioned periods is therefore denied.  

Because the evidence in this case is not approximately balanced with respect to the merits of the claim for a rating increase for DDD of the lumbar spine, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected DDD of the lumbar spine, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  As previously discussed, the clinical evidence establishes that the Veteran's service-connected lumbar spine disability, by itself, does not produce a greater impact on his occupational capacity that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.71a.  Although the clinical evidence indicates that the Veteran is unable to engage in certain physical motions associated with work activities relevant to his full-time career as a laboratory technician due, in part, to his lumbar spine disabilities, and that he loses approximately one week of work per year as a result of back pain flare-ups, these in themselves do not demonstrate marked interference with employment such that the applicable rating schedule is rendered inadequate to rate the orthopedic disability at issue.  Furthermore, the clinical evidence does not demonstrate that his thoracolumbar spine disability required frequent hospitalization.  The Board thus concludes that the level to which his thoracolumbar spine disability presently interferes with his ability to perform work is adequately contemplated in the criteria of the applicable rating schedule and the 20 percent evaluation assigned for the periods at issue.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating for DDD of the lumbar spine under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

An increased evaluation above 20 percent for DDD of the lumbar spine for the period from September 16, 2002 to September 10, 2009, and for the period from December 1, 2009, onwards, is denied. 


REMAND

With regard to the Veteran's claim for service connection for bladder impairment (claimed as secondary to service-connected DDD of the lumbar spine), a January 2012 rating decision denied this claim on the merits in the first instance.  In March 2012, the Veteran's representative submitted timely correspondence expressing disagreement with the denial.  To date, however, the RO has not issued a statement of the case (SOC) with respect to this issue in response to this notice of disagreement.  Accordingly, the Board is required to remand this issue so that the Veteran may be provided with a SOC that addresses this matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over this issue only if the appellant files a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2011).

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

The RO should provide an SOC to the appellant addressing the issue of entitlement to service connection for bladder impairment (claimed as secondary to service-connected DDD of the lumbar spine).

The appellant must be advised of the time limit in which he may file a substantive appeal with respect to the bladder impairment claim.  Then, only if an appeal is timely perfected with respect to this issue, should it be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome in this case with respect to the Veteran's sleep apnea claim by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


